DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been canceled.

Election/Restrictions
	The Requirement for Restriction dated December 2, 2020 is withdrawn in view of applicant’s amendments to the claims in the amendment dated January 28, 2021.  Accordingly, an action on the merits of all claims 21-40 follows.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “is provided”, etc.
The abstract of the disclosure is objected to because it utilizes implied phraseology, specifically “is provided” in line 2 thereof.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stehling et al. 2008/00474475 A1.
Stehling et al. 2008/00474475 A1 discloses an agricultural planter 100 (figs. 2-18), 603 (figs. 23-36) for planting a variety of seed in a field and capable of switching the variety of seed being planted as the planter travels through the field (par. 0005-0008), the planter comprising a plurality of row units 110 (figs. 2 and 3), 788 (figs. 34 and 35; par. 0080) spaced along a central toolbar 104 (figs. 9 and 14), 704 (figs. 31-33A and 34) and first (left side 106, fig. 2, 12, and 14) and second (right side 108, fig. 2) wings thereof, the row units including a seed meter 806 (figs. 34-36B) to provide seed to a field; and a seed delivery system 114,116 (see the disclosure in pararaphs 0068 and 0069) for providing at least one of a variety of seed to the seed meter of each row unit; wherein the seed delivery system provides the at least one of a variety of seed to the seed meter of each row unit based upon a constantly updated location of the implement in the field (with GPS, par. 0078, 0085, 0115); wherein the selected variety of seed is selected based upon known field characteristics (“local (soil) conditions”, paragraphs 0005 and 0076); and wherein the at least one seed meter further comprising an indexing system 118 (as required in claims 28, 29, 39 and 4) comprising a fluid passage (airstream through conduits 136 and implicitly through the seed pool area of the meter housing) at least partially through a seed .
Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pregermain 4,592,484.
See Figures 1 and 2; the disclosure in column 1, lines 43-49; column 2, lines 30-66; column 3, lines 23-31 and 40-43; and in column 3, line 48-column 4, line 27 of Pregermain 4,592,484.
Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European reference 0 100 723 A1.


Reasoning for Situations in which no Double Patenting is Present
	No double patenting rejection is being made between the instant application 16/274,824 and U.S. Patent Nos. 9,622,402 B2; 10,225,977 B2; 9,901,026 B2; 9,750,178 B2; 10,244,674 B2; 9,763,380 B2; 9,629,305 B2; 10,257,975 B2; 10,667,462 B2; or 10,206,327 B2 or copending Application Nos. 16/298,645 (reference application) or 16/270,147 (reference application) since the claims of the instant application 16/274,824 and the claims of U.S. Patent Nos. 9,622,402 B2; 10,225,977 B2; 9,901,026 B2; 9,750,178 B2; 10,244,674 B2; 9,763,380 B2; 9,629,305 B2; 10,257,975 B2; 10,667,462 B2; or 10,206,327 B2 or copending Application Nos. 16/298,645 (reference application) or 16/270,147 (reference application) are considered to be patentably distinct from each other.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        




February 17, 2021